Citation Nr: 0028411	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

FINDINGS OF FACT

1.  In an unappealed decision dated in November 1994, the RO 
denied a claim of entitlement to service connection for a 
heart disorder.

2.  Evidence received since the RO's November 1994 decision 
is new and is probative as to the issue at hand.


CONCLUSIONS OF LAW

1.  The RO's November 1994 decision, denying the veteran's 
claim of entitlement to service connection for a heart 
disorder, became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's November 1994 decision, and the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  A claim of entitlement to service connection for a heart 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. § 1110 West 1991).  Cardiovascular 
disease may be presumed to have been incurred in service when 
the disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. § 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the rating decision of November 1994, the RO found that: a 
heart abnormality which pre-existed the veteran's period of 
active service was not aggravated during service; and, also, 
heart disease was not incurred in service. The veteran did 
not appeal that determination to the Board, and, accordingly, 
the RO's November 1994 denial became final.  38 U.S.C.A. 
§ 7105(b).  However, a claim that is the subject of a prior 
final decision may be reopened upon presentation of "new and 
material" evidence.  See 38 U.S.C.A. § 5108.  The veteran 
applied to reopen his claim in September 1998.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), Winters v. 
West, 12 Vet. App. 203 (1999), Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received as contemplated by 
38 C.F.R. § 3.156(a).  "New and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Second, if new and 
material evidence has been presented, then, immediately upon 
reopening the claim, VA must determine whether the claim is 
well grounded as contemplated by 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Finally, if the claim is found to be well 
grounded, the merits of the claim will be evaluated only 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. § 5107 has been met.  

At the time of the prior final disallowance of the veteran's 
claim in November 1994, the evidence consisted of the 
veteran's assertions that a heart disorder was incurred in or 
aggravated during his active service and service medical 
records.  The service medical records included: a report of a 
medical examination at service entrance, which included a 
cardiopulmonary consultation, which noted the presence of 
"Lown phenomenon" [apparently referring to Lown-Ganong-
Levine syndrome]; a report of a separation examination, at 
which the heart and vascular system were evaluated as normal; 
a report of a Reserves examination in September 1975, 
including a chest X-ray showing a slight increase in the AP 
diameter of the heart: and a report of a VA examination in 
February 1976.  At the VA examination in February 1976, a 
chest X-ray showed some cardiomegaly, with left ventricular 
contour; an electrocardiogram (ECG) showed sinus bradycardia 
and non-specific 
T-wave changes; and a Grade II/VI ejection-type systolic 
murmur was heard.  The diagnosis was heart disease of unknown 
etiology.

The evidence submitted by the veteran since the RO entered 
its November 1994 denial of service connection for a heart 
disorder includes records of 
VA examination and treatment.  The records show that, in 
September 1974, the veteran was examined in connection with 
an application for employment at a VA medical facility in the 
housekeeping department.  A chest X-ray in September 1974 
showed his heart to be moderately enlarged in the transverse 
diameter.  An ECG showed bradycardia.  Examination revealed a 
systolic murmur heard in all areas.  The examining physician 
recommended that the veteran be hired, with the notation that 
he appeared to have residuals of rheumatic heart disease.  

The additional medical evidence also includes: a medical 
questionnaire completed by the veteran in February 1996, in 
which he stated that he had a history of heart trouble but no 
current symptoms; and a VA chest X-ray in January 1997 
showing left ventricular enlargement.

The additional evidence is, the Board finds, "new", in that 
it is not cumulative of evidence which was of record in 
November 1994.  In addition, the findings in September 1994 
of an enlarged heart and possible residuals of rheumatic 
heart disease, which was within the one-year presumptive 
period after the veteran's separation from service in October 
1973, constitute medical evidence which, is, arguably, 
suggestive of heart disease.  As such, the additional 
evidence is "material", and, therefore, the veteran's claim 
for service connection for a heart disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

The next matter to be addressed is whether the claim is well 
grounded.  To be well grounded, a claim for service 
connection for a given disability must be supported by 
medical evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury during 
service or any applicable presumptive period, and medical 
evidence of a nexus between the inservice injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In the instant case, the Board finds that 
the additional evidence showing that the veteran had an 
enlarged heart and possible residuals of rheumatic heart 
disease during the one-year presumptive period after service 
is sufficient to well ground his claim for service connection 
for a heart disorder on a presumptive basis.  

ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, and the claim having been found to be well 
grounded, the appeal is granted to that extent.


REMAND

The Board finds that it is necessary and advisable to seek 
additional medical information prior to a final disposition 
of the appeal, which should include findings and opinions by 
a cardiologist, and this case will be remanded to the RO for 
that purpose.  

This case is REMANDED to the RO for the following:


1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for heart disease since 
November 1994.  After obtaining any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records. 

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
cardiology.  It is imperative that the 
examiner review a copy of this remand and 
the medical records in the claims file.  
The examiner should determine whether the 
veteran currently has heart disease and, 
if so, the nature and extent of the 
disease.  If heart disease is found, the 
examiner should offer an opinion on the 
following questions: whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the enlargement of 
the veteran's heart muscle found on chest 
X-ray in September 1974 was a normal 
progression of the Lown phenomenon which 
preexisted his entrance onto active duty 
in May 1971; or whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the enlargement of the 
veteran's heart muscle found on chest X-
ray in September 1974 was a manifestation 
of heart disease which was not present at 
service entrance in May 1971 or at 
service separation in October 1973; 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the heart abnormality which preexisted 
entrance upon active service in May 1971 
was aggravated (increased in severity 
beyond normal progression) during service 
from May 1971 to October 1973; and 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
heart disease was first manifested during 
the one-year presumptive period from 
October 1973 to October 1974.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



